Exhibit 10.2 

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

This Executive Employment Agreement (the "Agreement") dated November 21, 2014 by
and between Safety Quick Lighting & Fans Corp., a corporation duly organized
under the laws of the state of Florida (together with its subsidiaries and
predecessor companies hereinafter referred to as the "Company") and John P.
Campi, a resident of the state of Georgia (hereinafter referred to as the
"Executive").

 

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Employment. Company hereby agrees to employ Executive as its Chief Executive
Officer and Executive hereby accepts such employment in accordance with the
terms of this Agreement, and the terms of employment applicable to regular
employees of Company.

 

2. Duties of Executive. The duties of Executive shall include the performance of
all of the duties typical of the office held by Executive as described in the
bylaws of the Company and such other duties and projects as may be assigned by
the board of directors of the Company, if any. Executive shall perform all
duties in a professional, ethical and businesslike manner. Executive will devote
the time required by the board to manage necessary company affairs. This may
require full time attention during peak levels of activity to accomplish.
Executive shall perform such duties principally from the Company’s offices in
Atlanta, Georgia, subject to such reasonable travel as may be required. With the
exception of those listed on Exhibit A, during the term of this Agreement,
Executive's direct or indirect engagement in any other businesses or concerns in
any capacity, either with or without compensation will require prior written
consent of Company. This consent will not be unreasonably withheld.

 

3. Compensation. Executive shall be paid compensation during the term of this
Agreement as follows:

 

a) A base salary of one hundred and two thousand dollars per year, payable in
installments according to the Company's regular payroll schedule. The base
salary shall be reviewed at the end of each year of service and adjusted by the
Company's Board of Directors at its sole discretion.

 

b) A sign-on bonus of seven hundred and fifty thousand (750,000) shares of the
Company's common stock (“Sign-on Bonus”) to vest as follows: (these shares will
be issued from (source)_ at a price of $xxx.

 

· 250,000 shares after the first six months of employment,

· 500,000 shares on December 31, 2015,



 

c) An “Incentive Compensation” with cash and stock option components equal to:

 

Cash:

 

(i) One-half of one-percent (0.005%) of the first $20,000,000 (twenty million
dollars) of the Company's annual gross revenue (as defined below) plus one
quarter of one percent of revenue above the first $20,000,000:

 

Gross Revenue Incentive Compensation Rate

Up to $20,000,000 0.0050 = $100,000.00

Over $20,000,000 0.0025

 

 

 

 

 

 1 

 

and

 

(ii) Three percent (3%) of the Company's annual net income (as defined below)

 

For the purposes of this Agreement, the following definitions of terms shall
apply:

 

Gross Revenue shall mean gross sales less any returns and discounts.

 

Net Income: shall mean Gross Revenue less cost of manufacturing and
transportation to port, selling costs, GE license fee, all operating and
financing costs, bank fees, depreciation, amortization and federal, state and
local income taxes.

 

Options:

 

(i) Options to purchase shares of the Company's common stock equal to one half
of one percent (0.005) of quarterly net income, the strike prices of which will
be determined at the time of granting. Such options shall expire five years from
grant and can be exercised after twelve months from date of issuance.

 

Payments of the cash components of the incentive compensation shall be made
within thirty (30) days after the Company's independent auditor (“Auditor”) has
completed its annual audit (“Audit”) for each applicable year. If the Audit in
any applicable year has not been completed within one-hundred and five (105)
days (“Audit Date”) after the end of the Company’s fiscal year, then the Company
shall make a preliminary payment equal to fifty percent (50%) of the estimated
amount due based upon the preliminary adjusted net profits determined by the
Auditor, and the payment of the balance, if any, paid with 48 hours following
completion of the Audit. In the event it is determined that the preliminary
payment is greater than the amount of cash incentive compensation due Executive
based on the final Audit results, Executive shall return such excess amount of
cash incentive compensation paid to the Company within 48 hours following the
completion of the Audit.

 

4. Benefits.

 

a) Vacation. Executive shall be entitled to five (5) weeks paid vacation days
each year.

 

b) Sick Leave. Executive shall be entitled to sick leave and emergency leave
according to the regular policies and procedures of Company. Additional sick
leave or emergency leave over and above paid leave provided by the Company, if
any, shall be unpaid and shall be granted at the discretion of the board of
directors.

 

c) Medical and Group Life Insurance. In the event the Company offers such a
plan, Company agrees to include Executive, at the Executive's option, in a group
medical and hospital insurance plan the Company may offer during this Agreement.
Executive shall be responsible for payment of any federal or state income tax
imposed upon these benefits. The offering of a group medical and hospital
insurance plan is at the discretion of the Company and NOT a condition of
employment by the Executive.

 

d) Expense Reimbursement. Executive shall be entitled to reimbursement for all
reasonable expenses, including travel and entertainment, incurred by Executive
in the performance of Executive's duties. Executive will maintain records and
written receipts as required by the Company policy and reasonably requested by
the board of directors to substantiate such expenses.

 

5. Initial Term. The term of this Agreement shall, upon commencement, continue
in effect until December 31, 2015 (the "Initial Tern"). Following the expiration
of the Initial Term, the Agreement shall be renewed upon the mutual agreement of
Executive and Company at least thirty (30) days in advance of expiration of the
Initial Term.

 

 

 2 

 



6. Termination

 

a) The Company may terminate Executive for cause. Cause shall be defined as:

 

(i) An act of fraud, embezzlement, theft or neglect of or refusal to
substantially perform the duties of Executive's employment which is materially
injurious to the financial condition or business reputation of the Company;

 



(ii) A material violation of this Agreement by Executive, which is not cured
within thirty (30) days after written notice thereof;

 

(iii) Executive's death, disability or incapacity.

 

b) This Agreement and Executive's employment may be terminated at Company's
Board of Directors discretion during the Initial Term, provided that if
Executive is terminated without cause, Company shall pay to Executive an amount
equal to six months’ salary, or fifty one thousand dollars ($51,000). In
addition, if Executive is terminated without cause, five hundred thousand
(500,000) of Executive's Sign-on Bonus shares, shall immediately vest. In the
event of such termination, Executive shall be entitled to the Incentive
Compensation payment and other compensation then in effect, on a prorated basis.

 

c) This Agreement and Executive's employment may be terminated by the Company's
Board of Directors at its discretion at any time after the Initial Term,
provided that in such case, Executive shall be paid fifty percent (50%) of
Executive's then applicable annual base salary. In the event of such a
discretionary termination, Executive shall not be entitled to receive any
incentive salary payment or any other compensation then in effect, prorated or
otherwise.

 

d) This Agreement may be terminated by Executive at Executive's discretion by
providing at least thirty (30) days prior written notice to Company. In the
event of termination by Executive pursuant to this subsection, Company may
immediately relieve Executive of all duties and immediately terminate this
Agreement, provided that Company shall pay Executive at the then applicable base
salary rate to the termination date included in Executive's original termination
notice.

 

e) In the event Company is acquired, or is the non-surviving entity in a merger,
or sells all or substantially all of its assets, this Agreement, all of the
provisions and rights provided herein shall survive. The Company shall use its
best efforts to ensure that the transferee or surviving company is bound by the
provisions of this Agreement and all shares grants will vest immediately.

 

7. Notices. Any notice required by this Agreement or given in connection with
it, shall be in writing and shall be given to the appropriate party by personal
delivery or by certified mail, postage prepaid, or recognized overnight delivery
services;

 

If to Company:

 

Safety Quick Lighting & Fans Corp.

3060 Peachtree Road

Suite 390

Atlanta, GA 30305

 

If to Executive:

 

John P. Campi

5111 Greythorne Lane

Marietta, GA 30068

 

8. Final Agreement. This Agreement supersedes all prior understandings or
agreements on the subject matter hereof. This Agreement may be modified only in
writing and that which is duly executed by both parties.

 3 

 



9. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the state of Florida.

 

10. Headings. Headings used in this Agreement are provided for convenience only
and shall not be used to construe meaning or intent.

 



11. No Assignment. Neither this Agreement nor any or interest in this Agreement
may be assigned by Executive without the prior express written approval of
Company, which may be withheld by Company at Company's absolute and sole
discretion.

 

12. Severability. If any term of this Agreement is held by a court of competent
jurisdiction to be invalid or unenforceable, then this Agreement, including all
of the remaining terms, shall remain in full force and effect as if such invalid
or unenforceable term had never been included.

 

13. Arbitration. The parties agree that they shall use their best efforts to
amicably resolve any dispute arising out of or relating to this Agreement. Any
controversy, claim or dispute that cannot be so resolved shall be settled by
final binding arbitration in accordance with the rules of the American
Arbitration Association and judgment upon the award rendered by the arbitrator
or arbitrators may be entered in any court having jurisdiction thereof. Any such
arbitration shall be conducted in the state of Florida, or such other place as
may be mutually agreed upon by the parties. Within fifteen (15) days after the
commencement of the arbitration, each party shall select one person to act as
arbitrator, and the two arbitrators so selected shall select a third arbitrator
within ten (10) days of their appointment. Each party shall bear its own costs
and expenses and an equal share of the arbitrator's expenses and administrative
fees of arbitration.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

******** Signature Page Follows ********

 4 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
November 21, 2014.

 

EXECUTIVE

 

 

/s/ John P. Campi

John P. Campi

5111 Greythorne Lane

Marietta, Georgia 30068

 

 

 

SAFETY QUICK LIGHTING & FANS CORP.

3060 Peachtree Road

Suite 390

Atlanta, GA 30305

 

 

/s/ Rani Kohen

Rani Kohen, Chairnan, on behalf of the Company's Board of Directors, which has
reviewed the Agreement and ratified and affirmed such Agreement as represented
herein.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 5 

 

 

EXHIBIT A

 

 

 



Genesis Management, LLC   - Partner       Genesis Consulting Group, Inc.   -
President       Purchasing Power   - Broker       Weinert Plumbing, Et Al. vs
Warner Industries, Inc., Et Al.   - Expert Witness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 6 



 